 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA ONISSEP —h PM bi: 21

AUGUSTA DIVISION
THE UNITED STATES OF AMERICA, _) CLERK. A. Mocka a
Plaintiff,
VS. ) CR119-105
MASON SMITH,
Defendant.

IN RE: LEAVE OF ABSENCE

Application for Leave of Absence has been requested in the above-captioned case by
Danny L. Durham for the period of Monday, September 30, 2019 through and including
Tuesday, October 8, 2019 for the purpose of Family Vacation. The above and foregoing request
for Leave of Absence is APPROVED.

The granting of this leave in no way affects the pretrial and trial assignments in this case.

 

SO ORDERED this Lr. of September, 2019, at Augusta, Georgia.

HON. DUDLEYH. BOWEN, JR., JUDGE
UNITED STATES DISTRICT COURT

 
 

 
